Citation Nr: 1803227	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-36 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected intervertebral disc syndrome (IVDS).

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected IVDS.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Fiancé


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction is currently held by the RO in St. Petersburg, Florida.

In December 2016, the Appellant testified in a Travel Board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claim's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for a bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected intervertebral disc syndrome, bilateral hearing loss, tinnitus, an increased rating claim as to his service-connected IVDS, and a total disability rating based upon individual unemployability.

Increased rating for service connected IVDS

In this case, the Veteran contends that he is entitled to an evaluation in excess of 20 percent disabling for IVDS.  

On review of the evidence, the Board notes that current severity of the Veteran's IVDS was last evaluated in 2011.  When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, a new examination is required.

Service connection, generally

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in a current disability was incurred in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2017). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Roper v. Nicholson, 20 Vet. App. 173, See also 38 C.F.R. §3.310 (a) (2017).

Service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected IVDS

During a December 2016 travel board hearing, the Veteran complained of current symptoms including weakness and numbness in the bilateral lower extremities, to include shooting pain down his left leg and into his foot.

Review of service treatment records indicate that the Veteran suffered two injuries to his back in service.  In October 1980, the Veteran was pulled by the line of a moving ship and reported immediate lower back pain.  He was subsequently referred to an orthopedic surgeon who treated him with a corset, and later, a body jacket.  The Veteran was hospitalized for three months.  In June 1981, he suffered a second back injury while attempting to push a wrench that slipped off a nut.  Immediately thereafter, the Veteran reported lower back pain, severe left leg pain, and numbness to mid-thigh.  A physical evaluation revealed minimal dorsiflexion weakness of the left ankle, questionable extensor hallucis weakness on the left with a giving way to weakness, and decreased sensation in the left L5 dermatome. Other treatment notes reference complaints of right leg pain and numbness from the buttock to the toes, as well as a positive test for sciatica in the left leg and thigh.  

Post-service, the Veteran reports chronic symptoms including weakness and numbness in the bilateral lower extremities, with radiating pain in the left leg. 

In July 2011, the Veteran was afforded a VA examination.  During the clinical evaluation, the Veteran complained of weakness and numbness to the lower extremities during active duty and therefore.  The noted symptoms include shooting pain down the left leg, from the buttock through the thigh and into foot, knee buckling, weakness and pain.  Following a review of the evidence and clinical evaluation, the examiner indicated a diagnosis of "subjective" left lower extremity radiculopathy, with no evidence of peripheral neuropathy.  The VA examiner failed to provide a rationale for the diagnosis noted or a basis for the conclusion the evidence of record was insufficient to render a valid diagnosis.  

Under VA's duty to assist, a medical examination must be provided or a medical opinion obtained when necessary to decide a claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  Once VA undertakes an effort to provide an examination, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran contends that he suffered a back injury in service and has suffered from ongoing symptoms related to his in-service injury.  As the Veteran's complaints of weakness and numbness to the lower extremities suggest a possible "nexus" between his in-service injury and his current symptoms an etiological opinion is required.  Further, the Board finds the July 2011 VA opinion inadequate as it fails to fully contemplate the Veteran's claim of bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected IVDS, render a diagnosis or provide a rationale for the conclusions reached.

Therefore, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Service connection for bilateral hearing loss and for tinnitus

The Veteran asserts entitlement to service connection for bilateral hearing loss and for tinnitus as due to acoustic trauma exposure in service.

Service treatment records are negative for complaints, treatment or a confirmed diagnosis of hearing loss or tinnitus.  However, military personnel records show that the Veteran served as an engineman during active service.

At enlistment in March 1979, a physical examination was performed, including an audiogram evaluation and the Veteran was deemed qualified for service.  There is no evidence that the Veteran complained of or received a diagnosis of bilateral hearing loss or tinnitus in-service.  A separation examination was not located in the claim's file.

Post-service treatment records reveal that the Veteran has a current diagnosis of bilateral hearing loss.  During his December 2016 hearing testimony, the Veteran reported working in the engine room where he was exposed to acoustic trauma from engine noise, horns, whistles, and gun fire when the soldiers reported to their battle stations.  He contended that this exposure occurred for 40 to 60 hours per week over a four year period.  Although hearing protection was provided, the Veteran acknowledged wearing it "only sometimes" as it was difficult to communicate or hear commands during use in the engine room.  Post-service, the Veteran acknowledged work-related noise exposure while working at sheriff's department as he was required to fire weapons for qualifying twice per year.  The Veteran was prescribed hearing aids in 2011. 

In July 2011, the Veteran was afforded a VA examination to assess the nature and etiology of his bilateral hearing loss and tinnitus.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
45
LEFT
25
30
25
30
30

Pure tone threshold averages were 33.75 dB for the right ear and 28.75 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right and left ear.

Based upon the audiological evaluation, the examiner diagnosed the Veteran with normal to moderate sensorineural hearing loss in the right ear and normal to mild sensorineural hearing loss in the left ear.  The examiner noted the Veteran's report of difficulty hearing when using the telephone and in conversations with his fiancé when she's not facing him.  On review of the record, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were neither caused by nor otherwise related to service.  

In reaching the stated conclusion, the examiner concluded that the Veteran's exposure to recreational noise and advanced age were greater factors contributing to his hearing loss rather than exposure acoustic trauma in service.  Further, the Veteran's report of tinnitus after shooting and increasing over time was believed to suggest that hearing protection had not provided total protection from noise induced hearing loss and tinnitus.

On review of the record, the Board finds the July 2011 examiner's opinion inadequate.  It is noted that there is no evidence that the Veteran was exposed to "recreational" noise.  In fact, the Veteran reported post-service acoustic noise exposure only periodically and within the scope of his employment with the Sheriff's office where he was required to fire weapons for biannual qualification.  Additionally, the ineffectiveness of hearing protection worn in-service or during post-service employment does not negate or refute the Veteran's complaints of tinnitus as a result of that exposure.

As previously noted, once VA undertakes an effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the VA examiner misstated the facts in evidence and reached a conclusion noted fully supported by the evidence.  Accordingly, a new examination is required.

Total disability rating based upon individual unemployability

The issue of TDIU is 'inextricably intertwined" with the resolution of the issues on remand.  As such, it, too, must be remanded for re-adjudication following completion of the remand instructions.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to fully assess the nature and current severity of the Veteran's service-connected IVDS.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  Furthermore, if any opinion cannot be offered without resort to mere speculation, the examiner should clearly explain why this is the case and identify any additional evidence that may allow for a more definitive opinion.

The examiner is also requested to review the findings of the July 2011 VA examination and comment on any inconsistencies.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

Then, the VA examiner is asked to provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability), that the Veteran's bilateral lower extremity peripheral neuropathy had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service.  

(b)  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) that his bilateral lower extremity peripheral neuropathy was either caused by or aggravated by a service-connected IVDS?

As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record and nexus opinions and explain or distinguish any variations in findings and conclusions.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

For purposes of the opinions, the physician should assume that the Veteran is credible.  The Veteran's report of symptomatology since military service should be fully considered and discussed when offering an opinion.  


A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

The RO or the AMC should undertake any other development it determines to be warranted.

2.  Schedule the Veteran for a VA examination by an examiner, other than the examiner who conducted the July 2011 examination, with sufficient expertise to assess the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion as to the following:

(a)  Whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus originated during his period of active service or is otherwise etiologically related to his active service, to include exposure to acoustic trauma.

(b) The examiner is instructed to consider the Veteran's lay statements concerning his in-service noise exposure from engine noise, horns, whistles, and gun fire, as well as his statements regarding his post-service noise exposure working with the Sheriff's department and periodic weapons firing for purposes of biannual qualification.  

The examiner is advised that the absence of a hearing loss disability or complaints of tinnitus in the service treatment records does not in and of itself preclude service connection.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

The AOJ should also undertake any additional development deemed necessary.

3.  Then, re-adjudicate the claims, to include consideration of the Veteran's claim of entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response.  

After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




